Citation Nr: 1115822	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-31 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for degenerative changes of the lumbar spine, claimed as secondary to service-connected bilateral hip and knee strain.


REPRESENTATION

Veteran represented by:	State of Vermont Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1982 to February 1983.  The Veteran also had service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claim sought.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in White River Junction, Vermont, which has certified the appeal to the Board.

In February 2009, the Veteran testified before the undersigned acting Veterans Law Judge at a Board hearing at the White River Junction RO.  A copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that further development of this appeal is warranted.

The Veteran is currently service connected for bilateral hip strain with degenerative changes, left knee strain with degenerative changes, and right knee strain with patellofemoral syndrome.  VA examinations and treatment records have revealed that the Veteran walks with an abnormal gait.

At the Veteran's Board hearing, he noted that he had an upcoming appointment regarding his low back at the VA Medical Center (VAMC), which was to include a new magnetic resonance imaging study (MRI).  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of this additional evidence.  Although the Veteran did not provide such evidence, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board finds that these records should be obtained.

The Board also finds that a new VA opinion is warranted.  In January 2007, the Veteran was afforded a VA examination, where he was diagnosed with degenerative changes of the lumbosacral spine with herniated disc at T10-T12, and herniated disc in the lumbosacral spine.  The examiner opined that the Veteran's lower back disability was not secondary to the Veteran's service-connected right knee, as his herniated discs and degenerative changes were central abnormalities of the spine which were not changes impacted by gait changes.  The examiner did not comment as to any relationship regarding the Veteran's back disability and his left knee and/or bilateral hips.  She found that it was more likely that his back disability was due to wear and tear from the Veteran's post-service occupation.

On July 2008 VA examination, this same examiner noted that the Veteran has T11-T12 posterior disc herniation with mild to moderate spinal canal stenosis, L3-L4 disc bulge with moderate spinal canal stenosis, hypertrophic changes and facet joints with bilateral neural foramen narrowing, and small posterior disc herniation L4-L5 and bilateral neural foramen narrowing.  The examiner opined that it was very likely that the Veteran had lower back pain prior to entry into service.  In addition, the Veteran performed heavy manual labor in the form of building construction, carpentry, and working as a mechanic for several decades.  She found that it was more likely than not that the Veteran's history of heavy labor before and after service was the cause of his lower back disability.  The examiner was also asked to opine whether the Veteran's disability "progressed faster than expected."  She noted that the progression was not unexpected; stating that at least mild and possible moderate degenerative changes of the spine could be seen in most people at the Veteran's age.  She also noted the Veteran had moderate to severe central and symmetrical lumbar spinal changes, and said that the kind of daily and multiple hours of wear and tear associated with very heavy, lifting, climbing, bending, and reaching would result in a disability of this type of severity.

The January 2008 opinion raises the question as to whether or not the Veteran's low back disability existed prior to service and, if so, whether or not it was aggravated due to service.  However, a review of the Veteran's service treatment records shows that the Veteran's spine was normal upon on the March 1982 Report of Medical Examination obtained upon entrance into service.  The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111.  

Once it is established that a veteran is entitled to the presumption of soundness, it must be determined whether or not there is sufficient evidence to rebut this presumption.  Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003.  The Board finds that additional medical opinions must be obtained that utilizes these standards.  

Since his last examinations, the Veteran has also raised the theory of entitlement to service connection on a direct basis.  Specifically, the Veteran currently alleges that he injured his back during a fall incurred on active duty in 1982.  

Thus, the Board finds that the opinions of records are incomplete.  While the examiner provided an opinion regarding secondary service connection, she did not address the question of whether the Veteran's newly service-connected disabilities are or have been aggravating his low back disability.  Also, the presumption of soundness and the Veteran's newly-raised theory of entitlement on a direct basis has not yet been addressed.  Therefore, the Board finds that a new medical opinion is needed to resolve the claim for service connection.  See     38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the White River Junction all outstanding pertinent records of evaluation and/or treatment of the Veteran, to include MRI reports.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all records are associated with the claims file, the RO should forward the entire claims file to the examiner that examined the Veteran and prepared the January 2007 and July 2008 VA examination reports for an addendum opinion based on review of the claims file.

Based on review of the pertinent medical evidence, and consideration of sound medical principles, the examiner should clearly identify all current disability(ies) of the low back.  With respect to each diagnosed disability, the examiner should render an opinion as to whether there is clear and unmistakable evidence that it existed prior to the Veteran's April 1982 entry into active service.  For any disability for which there is clear and unmistakable evidence that it existed prior to active service, is there also clear and unmistakable evidence that it was not aggravated during active service?

For any of the diagnosed low back disabilities for which it is determined that there is not clear and unmistakable evidence that it existed prior to service, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's disability had its onset in or is otherwise medically related to service (to include an alleged falling injury).

The examiner should also render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) the Veteran's disability is due to or aggravated by his service-connected bilateral hip strain with degenerative changes, left knee strain with degenerative changes, and/or right knee strain with patellofemoral syndrome.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, for evaluation of his lumbar spine.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for degenerative changes of the lumbar spine, claimed as secondary to service-connected bilateral hip and knee strain, in light of all pertinent evidence and legal authority, to include 38 U.S.C.A. § 1111.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


